Exhibit 10.2

 

 

 

THIRD AMENDED AND RESTATED

 

MANAGEMENT AGREEMENT

 

by and between

 

KKR Real Estate Finance Trust Inc.

 

and

 

KKR Real Estate Finance Manager LLC

 

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT, dated as of May 5, 2017, by and
between KKR Real Estate Finance Trust Inc., a Maryland corporation, and KKR Real
Estate Finance Manager LLC, a Delaware limited liability company (the
“Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Company was formed as a corporation and intends to elect to be
treated as a real estate investment trust for U.S. federal income tax purposes
pursuant to Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”);

 

WHEREAS, the Company and the Manager entered into the Amended and Restated
Management Agreement, dated as of July 13, 2015, as amended by the Second
Amended and Restated Management Agreement, dated as of March 29, 2016 (the
“Second Amended and Restated Management Agreement”), as further amended by the
First Amendment to the Second Amended and Restated Management Agreement, dated
as of September 29, 2016, pursuant to which the Manager serves as the investment
manager of the Company and provides various investment management and other
services with respect to the Company in the manner and on the terms set forth
therein;

 

WHEREAS, the Company and the Manager have agreed to amend and restate the Second
Amended and Restated Management Agreement on the terms set forth herein; and

 

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

 

Section 1.                                          Definitions.

 

(a)                                 The following terms shall have the meanings
set forth in this Section 1(a):

 

“Affiliate” means with respect to a Person (i) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person,
(ii) any executive officer, employee or general partner of such Person,
(iii) any member of the board of directors or board of managers (or bodies
performing similar functions) of such Person, and (iv) any legal entity for
which such Person acts as an executive officer or general partner; provided,
that, it is acknowledged and agreed that (x) KKR and any Other KKR Funds are
Affiliates of the Manager and (y) portfolio entities of any Other KKR Funds
shall not be deemed Affiliates of the Manager, except in the case of
Section 2(e) and Section 3(d).

 

“Agreement” means this Management Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Allocation Policy” means the investment allocation policy and procedures of the
Manager and/or its Affiliates, in effect from time to time, with respect to the
allocation of investment opportunities among the Company and one or more Other
KKR Funds (as the same may be amended, updated or revised from time to time).

 

--------------------------------------------------------------------------------


 

“Automatic Renewal Term” has the meaning set forth in Section 10(a) hereof.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.

 

“Cause Event” means (i) a final judgment by any court or governmental body of
competent jurisdiction not stayed or vacated within thirty (30) days that the
Manager, its agents or its assignees has committed a felony or a material
violation of applicable securities laws that has a material adverse effect on
the business of the Company or the ability of the Manager to perform its duties
under the terms of this Agreement, (ii) an order for relief in an involuntary
bankruptcy case relating to the Manager or the Manager authorizing or filing a
voluntary bankruptcy petition, (iii) the dissolution of the Manager, or (iv) a
determination that the Manager has (a) committed fraud against the Company,
(b) misappropriates or embezzled funds of the Company, or (c) acted, or failed
to act, in a manner constituting bad faith, willful misconduct, gross negligence
or reckless disregard in the performance of its duties under this Agreement;
provided, however, that if any of the actions or omissions described in this
clause (iv) are caused by an employee and/or officer of the Manager or one of
its Affiliates and the Manager takes all necessary action against such person
and cures the damage caused by such actions or omissions within thirty (30) days
of such determination, then such event shall not constitute a Cause Event.

 

“CEA” means the U.S. Commodities Exchange Act, as amended.

 

“Claim” has the meaning set forth in Section 8(c) hereof.

 

“Code” has the meaning set forth in the Recitals.

 

“Common Stock” means the common stock, par value $0.01, of the Company.

 

“Company” means KKR Real Estate Finance Trust Inc., a Maryland corporation, and,
where the context requires, its Subsidiaries and Affiliates.

 

“Company Indemnified Party” has meaning set forth in Section 8(b) hereof.

 

“Conduct Policies” has the meaning set forth in Section 2(n) hereof.

 

“Confidential Information” means all confidential, proprietary or non-public
information of, or concerning the performance, terms, business, operations,
activities, personnel, training, finances, actual or potential investments,
plans, compensation, clients or investors of the Company or its respective
Subsidiaries, written or oral, obtained by the Manager in connection with the
services rendered hereunder; provided that Confidential Information shall not,
include information which (v) is in the public domain at the time it is received
by the Manager, (w) becomes public other than by reason of a disclosure by the
Manager in breach of this Agreement, (x) was already in the possession of the
Manager (as demonstrated by the Manager’s written records) lawfully and on a
non-confidential basis prior to the time it was received by the Manager from the
Company or

 

3

--------------------------------------------------------------------------------


 

its Affiliates, (y) was obtained by the Manager from a third party which, to the
best of such Manager’s knowledge, was not disclosed in breach of an obligation
of such third party not to disclose such information, or (z) was developed
independently by the Manager without using or referring to any of the
Confidential Information.

 

“Core Earnings” means the net income (loss) attributable to the stockholders of
the Company or, without duplication, owners of the Company’s Subsidiaries,
computed in accordance with GAAP, including realized losses not otherwise
included in GAAP net income (loss) and excluding (i) non-cash equity
compensation expense, (ii) the Incentive Compensation, (iii) depreciation and
amortization, (iv) any unrealized gains or losses or other similar non-cash
items that are included in net income for the applicable reporting period,
regardless of whether such items are included in other comprehensive income or
loss, or in net income, and (v) one-time events pursuant to changes in GAAP and
certain material non-cash income or expense items after discussions between the
Manager and the Board and approval by a majority of the Independent Directors.

 

For the avoidance of doubt, the exclusion of depreciation and amortization from
the calculation of Core Earnings shall only apply to debt investments related to
real estate to the extent that the Company forecloses upon the property or
properties underlying such debt investments.

 

“Effective Date” means October 8, 2014.

 

“Effective Termination Date” has the meaning set forth in Section 10(b) hereof.

 

“Equity” means (a) the sum of (1) the net proceeds received by the Company (or,
without duplication, its Subsidiaries) from all issuances of the Company or its
Subsidiaries’ equity securities since inception (allocated on a pro rata basis
for such issuances during the calendar quarter of any such issuance), plus
(2) cumulative Core Earnings from and after the Effective Date to the end of the
most recently completed calendar quarter, (b) less (1) any distributions to the
Company’s stockholders (or owners of the Subsidiaries (other than the Company or
any of its Subsidiaries)), (2) any amount that the Company or any of its
Subsidiaries has paid to repurchase the Company’s Common Stock or common equity
securities of its Subsidiaries since the Effective Date and (3) any Incentive
Compensation paid following the Effective Date.  With respect to that portion of
the period from and after the Effective Date that is used in any calculation of
Incentive Compensation or the Management Fee, all items in the foregoing
sentence (other than clause (a)(2)) shall be calculated on a daily weighted
average basis.  For the avoidance of doubt, Equity shall include any restricted
shares of Common Stock or common equity of Subsidiaries and any other shares of
Common Stock or common equity of Subsidiaries underlying awards granted under
one or more of the Company’s or its subsidiary’s equity incentive plans. The
amount of net proceeds received shall be subject to the determination of the
Board to the extent such proceeds are other than cash.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.

 

“Governing Agreements” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the certificate of limited partnership (if applicable) and the
partnership agreement in the case of a general or limited partnership, the
certificate of formation and limited liability company agreement in the case of
a limited liability company, the trust instrument in the case of a trust, or
similar governing documents in each case as amended from time to time.

 

“Incentive Compensation” means the incentive fee calculated and payable with
respect to each calendar quarter commencing with the quarter in which the
Effective Date occurs (or part thereof that this Agreement is in effect) in
arrears in an amount, not less than zero, equal to:

 

(i) for the first full calendar quarter following the Effective Date, the
product of (a) 20% and (b) the excess of (i) Core Earnings of the Company for
such calendar quarter, over (ii) the product of (A) the Company’s Equity as of
the end of such calendar quarter, and (B) 7% per annum;

 

(ii) for each of the second, third and fourth full calendar quarters following
the Effective Date, the excess of (1) the product of (a) 20% and (b) the excess
of (i) Core Earnings of the Company for the calendar quarter(s) following the
Effective Date, over (ii) the product of (A) the Company’s Equity in the
calendar quarter(s) following the Effective Date, and (B) 7% per annum, over
(2) the sum of any Incentive Compensation paid to the Manager with respect to
the prior calendar quarter(s) following the Effective Date (other than the most
recent calendar quarter); and

 

(iii) for each calendar quarter thereafter, the excess of (1) the product of
(a) 20% and (b) the excess of (i) Core Earnings of the Company for the previous
12-month period, over (ii) the product of (A) the Company’s Equity in the
previous 12-month period, and (B) 7% per annum, over (2) the sum of any
Incentive Compensation paid to the Manager with respect to the first three
calendar quarters of such previous 12-month period;

 

provided, however, that no Incentive Compensation shall be payable with respect
to any calendar quarter unless Core Earnings for the 12 most recently completed
calendar quarters (or such lesser number of completed calendar quarters from the
date of the first offering of Common Stock following the Effective Date) in the
aggregate is greater than zero.

 

Securities of the Company or any of its Subsidiaries that are entitled to a
specified periodic distribution or have other debt characteristics shall not
constitute equity securities and shall not be included in “Equity” for the
purpose of calculating Incentive Compensation and instead the aggregate
distribution amount that accrues to such securities during the calendar quarter
of such calculation shall be subtracted from Core Earnings, before Incentive
Compensation for purposes of calculation Incentive Compensation, unless such
distribution is otherwise excluded from Core Earnings.

 

5

--------------------------------------------------------------------------------


 

Incentive Compensation shall be pro rated for partial periods, to the extent
necessary, based on the number of days elapsed or remaining in such period, as
the case may be (including any calendar quarter during which the Effective Date
occurs and any calendar quarter during which any Effective Termination Date
occurs).

 

“Indemnified Party” has the meaning set forth in Section 8(b) hereof.

 

“Independent Director” means, a member of the Board who is “independent” in
accordance with the Company’s Governing Agreements and the rules of the
applicable National Securities Exchange.

 

“Initial Term” has the meaning set forth in Section 10(a) hereof.

 

“Investment Advisers Act” means the U.S. Investment Advisers Act of 1940, as
amended.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

 

“Investment Guidelines” means the investment guidelines of the Company approved
by the Board, as may be amended, restated, modified, supplemented or waived
pursuant to the approval of a majority of the Board, including a majority of the
Independent Directors, from time to time.  As of the Effective Date, such
investment guidelines are listed on Exhibit A.

 

“KKR” means, collectively, KKR & Co. L.P., a Delaware limited partnership, and
any Affiliate thereof.

 

“Losses” has the meaning set forth in Section 8(a) hereof.

 

“Management Fee” means the management fee, without duplication, payable
quarterly in arrears with respect to each calendar quarter commencing with the
quarter in which the Effective Date occurs, in an amount equal to the greater
of:

 

(i) $250,000 per annum ($62,500 per quarter); and

 

(ii) 1.50% per annum (0.375% per quarter) of the Company’s Equity.

 

The Management Fee shall be pro rated for partial periods, to the extent
necessary, as described more fully elsewhere herein.

 

“Manager” has the meaning set forth in the Recitals.

 

“Manager Expenses” has the meaning set forth in Section 7(a) hereof.

 

“Manager Indemnified Party” has the meaning set forth in Section 8(a) hereof.

 

“Manager Permitted Disclosure Parties” has the meaning set forth in
Section 5(a) hereof.

 

6

--------------------------------------------------------------------------------


 

“National Securities Exchange” means any national securities exchange or
nationally recognized automated quotation system on which the shares of the
Common Stock of the Company (or its Affiliates) are listed, traded, exchanged or
quoted.

 

“Notice of Proposal to Negotiate” has the meaning set forth in
Section 10(c) hereof.

 

“Other KKR Funds” means, collectively, any other investment funds, vehicles,
accounts, products and/or other similar arrangements sponsored, advised and/or
managed by KKR, whether currently in existence or subsequently established, in
each case, including any related successor funds, alternative vehicles,
supplemental capital vehicles, co-investment vehicles and other entities formed
in connection with KKR’s side-by-side or additional general partner investments
with respect thereto.

 

“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.

 

“Regulation FD” means Regulation FD as promulgated by the SEC.

 

“REIT” means a “real estate investment trust” as defined under the Code.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means a corporation, limited liability company, partnership, joint
venture or other entity or organization of which: (a) the Company or any other
subsidiary of the Company is a general partner or managing member, or (b) voting
power to elect a majority of the board of directors, trustees or other Persons
performing similar functions with respect to such entity or organization is held
by the Company or by any one or more of the Company’s subsidiaries.  For the
avoidance of doubt, KKR Real Estate Finance Investments L.P., a Delaware limited
partnership, is a Subsidiary.

 

“Termination Fee” means a termination fee equal to three (3) times the sum of
(i) the average annual Management Fee, and (ii) average annual Incentive
Compensation, in each case earned by the Manager during the 24-month period
immediately preceding the most recently completed calendar quarter prior to the
Effective Termination Date.

 

“Termination Notice” has the meaning set forth in Section 10(b) hereof.

 

“Termination Without Cause” has the meaning set forth in Section 10(b) hereof.

 

“Treasury Regulations” means the Procedures and Administration Regulation
promulgated by the U.S. Department of Treasury under the Code, as amended.

 

7

--------------------------------------------------------------------------------


 

(b)           As used herein, accounting terms relating to the Company and its
Subsidiaries, if any, not defined in Section 1(a) and accounting terms partly
defined in Section 1(a), to the extent not defined, shall have the respective
meanings given to them under GAAP. As used herein, “calendar quarters” shall
mean the period from January 1 to March 31, April 1 to June 30, July 1 to
September 30 and October 1 to December 31 of the applicable year.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The words
include, includes and including shall be deemed to be followed by the phrase
“without limitation.”

 

Section 2.              Appointment and Duties of the Manager.

 

(a)           The Company hereby appoints the Manager, as agent, to manage the
investments and day-to-day business and affairs of the Company and its
Subsidiaries, subject at all times to the further terms and conditions set forth
in this Agreement and to the supervision of the Board.  Except as otherwise
provided in this Agreement, the Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein, provided that
the Company reimburses the Manager for costs and expenses in accordance with
Section 7 hereof.  The appointment of the Manager shall be exclusive to the
Manager, except to the extent that the Manager elects, in its sole and absolute
discretion, subject to the terms of this Agreement, to cause the duties of the
Manager as set forth herein to be provided by third parties and/or its
Affiliates.

 

(b)           The Manager, in its capacity as manager of the investments and the
operations of the Company, at all times will be subject to the supervision and
direction of the Board and will have only such functions and authority as the
Board may delegate to it, including, without limitation, serving as the
Company’s commodity pool operator pursuant to clause (c)(xx) of this Section and
managing the Company’s investment activities and other business affairs in
conformity with the Investment Guidelines and other policies that are approved
and monitored by the Board. The Company and the Manager hereby acknowledge the
recommendation by the Manager and the approval by the Board of the Investment
Guidelines.

 

(c)           Subject to the oversight of the Board and the terms and conditions
of this Agreement (including the Investment Guidelines), the Manager will have
plenary authority with respect to the management of the business and affairs of
the Company and will be responsible for the day-to-day management of the
Company. The Manager will perform (or cause to be performed through one or more
of its Affiliates or Subsidiaries) such services and activities relating to the
investments and business and affairs of the Company as may be appropriate or
otherwise mutually agreed from time to time, which may include, without
limitation:

 

(i)            serving as an advisor to the Company with respect to the
establishment and periodic review of the Investment Guidelines for the Company’s
investments,

 

8

--------------------------------------------------------------------------------


 

financing activities and operations, any modifications to which will be approved
by a majority of the Board, including a majority of the Independent Directors;

 

(ii)           identifying, investigating, analyzing, and selecting possible
investment opportunities and originating, negotiating, acquiring, consummating,
monitoring, financing, retaining, selling, negotiating for prepayment,
restructuring, refinancing, hypothecating, pledging or otherwise disposing of
investments consistent in all material respects with the Investment Guidelines;

 

(iii)          with respect to prospective purchases, sales, exchanges or other
dispositions of investments, conducting negotiations on the Company’s behalf
with sellers, purchasers, and other counterparties and, if applicable, their
respective agents, advisors and representatives;

 

(iv)          negotiating and entering into, on the Company’s behalf, repurchase
agreements, interest rate or currency swap agreements, hedging arrangements,
financing arrangements (including one or more credit facilities), foreign
exchange transactions, derivative transactions, and other agreements and
instruments required or appropriate in connection with the Company’s activities;

 

(v)           engaging and supervising, on the Company’s behalf and at the
Company’s expense, independent contractors, advisors, consultants, attorneys,
accountants, auditors, and other service providers (which may include Affiliates
of the Manager) that provide various services with respect to the Company,
including, without limitation, investment banking, securities brokerage,
mortgage brokerage, credit analysis, risk management services, asset management
services, loan servicing, other financial, legal or accounting services, due
diligence services, underwriting review services, and all other services
(including transfer agent and registrar services) as may be required relating to
the Company’s activities or investments (or potential investments);

 

(vi)          coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;

 

(vii)         providing executive and administrative personnel, office space and
office services required in rendering services to the Company;

 

(viii)        administering the day-to-day operations and performing and
supervising the performance of such other administrative functions necessary to
the Company’s management as may be agreed upon by the Manager and the Board,
including, without limitation, the collection of revenues and the payment of the
Company’s debts and obligations and maintenance of appropriate computer services
to perform such administrative functions;

 

(ix)          communicating on the Company’s behalf with the holders of any of
the Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;

 

9

--------------------------------------------------------------------------------


 

(x)           advising the Company in connection with policy decisions to be
made by the Board;

 

(xi)          engaging one or more sub-advisors with respect to the management
of the Company, including, where appropriate, Affiliates of the Manager;

 

(xii)         evaluating and recommending to the Board hedging strategies and
engaging in hedging activities on the Company’s behalf, consistent with the
Company’s qualification as a REIT and with the Investment Guidelines;

 

(xiii)        advising the Company regarding the maintenance of the Company’s
qualification as a REIT and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and Treasury Regulations
thereunder and using commercially reasonable efforts to cause the Company to
qualify for taxation as a REIT;

 

(xiv)        advising the Company regarding the maintenance of the Company’s
exemption from regulation as an investment company under the Investment Company
Act, monitoring compliance with the requirements for maintaining such exemption
and using commercially reasonable efforts to cause the Company to maintain such
exemption from regulation as an investment company under the Investment Company
Act;

 

(xv)         furnishing reports to the Company regarding the Company’s
activities and services performed for the Company by the Manager and its
Affiliates;

 

(xvi)        monitoring the operating performance of the Company’s investments
and providing periodic reports with respect thereto to the Board, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

 

(xvii)       investing and reinvesting any moneys and securities of the Company
(including investing in short-term investments pending investment in other
investments, payment of fees, costs and expenses, or payments of dividends or
distributions to the Company’s stockholders and partners) and advising the
Company as to the Company’s capital structure and capital raising;

 

(xviii)      causing the Company to retain a qualified independent public
accounting firm and legal counsel, as applicable, to assist in developing
appropriate accounting procedures and systems, internal controls and other
compliance procedures and systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and to conduct periodic compliance reviews with respect thereto;

 

(xix)        assisting the Company in qualifying to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

 

(xx)         assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of the Company’s business activities,
including (1) preparing or causing to be prepared all financial statements
required under applicable

 

10

--------------------------------------------------------------------------------


 

regulations and contractual undertakings and all reports and documents, if any,
required under the Exchange Act or the Securities Act, or by any National
Securities Exchange, and facilitating compliance with the Sarbanes-Oxley Act of
2002, the listing rules of any National Securities Exchange, and the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and (2) in the event that
the Company is a commodity pool under the CEA, acting as the Company’s commodity
pool operator for the period and on the terms and conditions set forth in this
Agreement, including, for the avoidance of doubt, the authority and
responsibility to make any filings, submissions or registrations (including for
exemptive or “no action” relief) to the extent required or desirable under the
CEA (and the Company hereby appoints the Manager to act in such capacity and the
Manager accepts such appointment and delegation and agrees to be responsible for
such services);

 

(xxi)        assisting the Company in taking all necessary actions to enable the
Company to make required tax filings and reports, including soliciting
stockholders for all information required to the extent provided by the
provisions of the Code and Treasury Regulations applicable to REITs;

 

(xxii)       placing, or arranging for the placement of, all orders pursuant to
the Manager’s investment determinations for the Company either directly with the
issuer or with a broker or dealer (including any affiliated broker or dealer),
and selecting the markets in which such orders shall be executed;

 

(xxiii)      handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day activities (other than with
the Manager or its Affiliates), subject to such reasonable limitations or
parameters as may be imposed from time to time by the Board;

 

(xxiv)     using commercially reasonable efforts to cause expenses incurred by
the Company or on the Company’s behalf to be commercially reasonable or
commercially customary and within any budgeted parameters or expense guidelines
set by the Board from time to time;

 

(xxv)      advising the Company with respect to and structuring long-term
financing vehicles for the Company’s portfolio of assets, and offering and
selling securities publicly or privately in connection with any such structured
financing;

 

(xxvi)     serving as the Company’s advisor with respect to decisions regarding
any of the Company’s financings, hedging activities or borrowings undertaken by
the Company, including (1) assisting the Company in developing criteria for debt
and equity financing that is specifically tailored to the Company’s investment
objectives, and (2) advising the Company with respect to obtaining appropriate
financing for the Company’s investments (which, in accordance with applicable
law and the terms and conditions of this Agreement and the Company’s Governing
Agreements may include financing by the Manager or its Affiliates);

 

11

--------------------------------------------------------------------------------


 

(xxvii)    providing the Company with portfolio management and other related
services;

 

(xxviii)   arranging marketing materials and other related documentation,
advertising, industry group activities (such as conference participations and
industry organization memberships) and other promotional efforts designed to
promote the Company’s business; and

 

(xxix)     performing such other services from time to time in connection with
the management of the business and affairs of the Company and its investment
activities as the Board shall reasonably request and/or the Manager shall deem
appropriate under the particular circumstances.

 

(d)           For the period and on the terms and conditions set forth in this
Agreement, the Company and each of its Subsidiaries hereby constitutes, appoints
and authorizes the Manager, and any officer of the Manager acting on its behalf
from time to time, as the Company’s true and lawful agent and attorney-in-fact,
in its name, place and stead, to negotiate, execute, deliver and enter into any
certificates, instruments, agreements, authorizations and other documentation in
the name and on behalf of the Company as the Manager, in its sole discretion,
deems necessary or appropriate in connection with the performance of its
services hereunder.  This power of attorney is deemed to be coupled with an
interest.  In performing such services, as an agent of the Company, the Manager
shall have the right to exercise all powers and authority which are reasonably
necessary and customary to perform its obligations under this Agreement,
including, the following powers, subject in each case to the terms and
conditions of this Agreement, including, without limitation, the Investment
Guidelines:

 

(i)            to purchase, exchange or otherwise acquire and to sell, exchange
or otherwise dispose of, any investment at public or private sale;

 

(ii)           to borrow and, for the purpose of securing the repayment thereof,
to pledge, mortgage or otherwise encumber investments and enter into agreements
in connection therewith, including, without limitation, repurchase agreements,
master repurchase agreements, International Swap Dealer Association swap, caps
and other agreements and annexes thereto and other futures and
forward agreements;

 

(iii)          to purchase, take and hold investments subject to mortgages or
other liens;

 

(iv)          to extend the time of payment of any liens or encumbrances which
may at any time be encumbrances upon any investment, irrespective of by whom the
same were made;

 

(v)           to foreclose, to reduce the rate of interest on, and to consent to
the modification and extension of the maturity or other terms of any
investments, or to accept a deed in lieu of foreclosure;

 

(vi)          to join in a voluntary partition of any investment;

 

(vii)         to cause to be demolished any structures on any real estate
investment;

 

12

--------------------------------------------------------------------------------


 

(viii)        to cause renovations and capital improvements to be made to any
real estate investment;

 

(ix)          to abandon any real estate investment deemed to be worthless;

 

(x)           to enter into joint ventures or otherwise participate in
investment vehicles investing in investments;

 

(xi)          to cause any real estate investment to be leased, operated,
developed, constructed or exploited;

 

(xii)         to obtain and maintain insurance in such amounts and against such
risks as are prudent in accordance with customary and sound business practices
in the appropriate geographic area;

 

(xiii)        to cause any property to be maintained in good state of repair and
upkeep; and to pay the taxes, upkeep, repairs, carrying charges, maintenance and
premiums for insurance;

 

(xiv)        to use the personnel and resources of its Affiliates in performing
the services specified in this Agreement;

 

(xv)         to designate and engage all professionals, consultants and other
service providers subject to and in accordance with, as applicable,
Section 2(e), to perform services (directly or indirectly) on behalf of the
Company and its Subsidiaries, including, without limitation, accountants, legal
counsel and engineers; and

 

(xvi)        to take any and all other actions as are necessary or appropriate
in connection with the Company’s investments.

 

The Manager shall be authorized to represent to third parties that it has the
power to perform the actions which it is authorized to perform under this
Agreement.

 

(e)           The Manager may retain, for and on behalf, and at the sole cost
and expense, of the Company, such services of the persons and firms referred to
in Section 7(b) hereof as the Manager deems necessary or advisable in connection
with the management and operations of the Company, which may include Affiliates
of the Manager; provided, that, any such services may be provided by Affiliates
only to the extent (i) such services are on arm’s length terms and competitive
market rates in relation to terms that are then customary for agreements
regarding the provision of such services to companies that have assets similar
in type, quality and value to the assets of the Company and its Subsidiaries, or
(ii) such services are approved by a majority of the Independent Directors.  In
performing its duties under this Section 2, the Manager shall be entitled to
rely reasonably on qualified experts and professionals (including, without
limitation, accountants, legal counsel and other professional service providers)
hired by the Manager at the Company’s sole cost and expense.  The Manager shall
keep the Board reasonably informed on a periodic basis as to any services
provided by Affiliates of the Manager not approved by a majority of the
Independent Directors.

 

13

--------------------------------------------------------------------------------


 

(f)            The Manager shall refrain from any action that, in its sole
judgment made in good faith, (i) is not in compliance with the Investment
Guidelines, (ii) would adversely and materially affect the qualification of the
Company as a REIT under the Code or the Company’s and its Subsidiaries’ status
as entities excluded from investment company status under the Investment Company
Act, or (iii) would materially violate the Conduct Policies, any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Company and its Subsidiaries or of any exchange on which the securities of the
Company may be listed or that would otherwise not be permitted by the applicable
Governing Agreements. If the Manager is ordered to take any action by the Board,
the Manager shall seek to promptly notify the Board if it is the Manager’s
reasonable judgment that such action would adversely and materially affect such
status or violate any such law, rule or regulation or Governing Agreements.
Notwithstanding the foregoing, neither the Manager nor any of its Affiliates
shall be liable to the Company, the Board, or the Company’s stockholders for any
act or omission by the Manager or any of its Affiliates, except as provided in
Section 8 of this Agreement.

 

(g)           The Company (including the Board) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to make any filing required to be made
under the Securities Act, Exchange Act, Code, or other applicable law, rule or
regulation, including, the rules and regulations of a National Securities
Exchange, on behalf of the Company in a timely manner. The Company further
agrees to use commercially reasonable efforts to make available to the Manager
all resources, information and materials reasonably requested by the Manager to
enable the Manager to satisfy its obligations hereunder, including its
obligations to deliver financial statements and any other information or reports
with respect to the Company.

 

(h)           As frequently as the Manager may deem reasonably necessary or
advisable, or at the direction of the Board, the Manager shall prepare, or, at
the sole cost and expense of the Company, cause to be prepared, (i) reports and
other information on the Company’s operations and (ii) other information
relating to any proposed or consummated investment as may be reasonably
requested by the Company.

 

(i)            The Manager shall prepare, or, at the sole cost and expense of
the Company, cause to be prepared, all periodic reports and financial statements
with respect to the Company reasonably required by the Board in order for the
Company to comply with its Governing Agreements, or any other materials required
to be filed with any governmental body or agency, including but not limited to
the SEC, and shall prepare, or, at the sole cost and expense of the Company,
cause to be prepared, all materials and data necessary to complete such reports
and other materials, including, without limitation, an annual audit of the
Company’s books of account by a nationally recognized independent accounting
firm.

 

(j)            The Manager shall prepare, or, at the sole cost and expense to
the Company, cause to be prepared, regular reports for the Board to enable the
Board to review the Company’s acquisitions, portfolio composition and
characteristics, credit quality, performance, asset performance and compliance
with the Investment Guidelines, and policies approved by the Board.

 

14

--------------------------------------------------------------------------------


 

(k)           Officers, employees and agents of the Manager and its Affiliates
may serve as directors, officers, employees, agents, nominees or signatories for
the Company or any of its Subsidiaries, to the extent permitted by their
Governing Agreements, by any resolutions duly adopted by the Board. When
executing documents or otherwise acting in such capacities for the Company or
any of its Subsidiaries, such Persons shall indicate in what capacity they are
executing on behalf of the Company or any of its Subsidiaries. Without limiting
the foregoing, while this Agreement is in effect, the Manager will provide the
Company with a management team, including a Chief Executive Officer and
President, Chief Financial Officer or similar positions, along with appropriate
support personnel, to provide the management services to be provided by the
Manager to the Company hereunder, who shall devote such of their time to the
management of the Company as necessary and appropriate, commensurate with the
level of activity of the Company from time to time.

 

(l)            At all times during the term of this Agreement, the Manager,
shall maintain “errors and omissions” insurance coverage and other insurance
coverage that is customarily carried by asset and investment managers performing
functions similar to those of the Manager under this Agreement with respect to
assets similar to the assets of the Company and the Subsidiaries.

 

(m)          The Manager may provide, or at the sole cost and expense of the
Company, shall cause to be provided, such internal audit, compliance, legal,
finance and control services as may be required for the Company to comply with
applicable law (including the Securities Act, Advisers Act and Exchange Act),
regulation (including SEC regulations) and the rules and requirements of the
National Securities Exchange and as otherwise reasonably requested by the
Company or its Board from time to time.

 

(n)           The Manager agrees to be bound by the Company’s Code of Business
Conduct and Ethics, Corporate Governance Guidelines and Policy on Insider
Trading and other compliance and governance policies and procedures required
under the Exchange Act, the Securities Act, or by the National Securities
Exchange or other securities exchange, if any  (collectively, the “Conduct
Policies”), and to take, or cause to be taken, all actions reasonably required
to cause its officers, directors, members, and employees, and any officers or
employees of its Affiliates acting on behalf of the Manager who are involved in
the business and affairs of the Company, to be bound by the Conduct Policies to
the extent applicable to such Persons.

 

Section 3.              Additional Activities of the Manager; Allocation of
Investment Opportunities; Non-Solicitation; Restrictions.

 

(a)           Nothing in this Agreement shall (i) prevent the Manager or any of
its Affiliates, or any of its or their officers, directors or employees, from
engaging in other businesses or from rendering services of any kind to any other
Person or entity, whether or not the investment objectives or policies of any
such other Person or entity are similar to those of the Company, including,
without limitation, the sponsoring, closing and/or managing of any Other KKR
Funds that employ investment objectives or strategies that overlap, in whole or
in part, with the Investment Guidelines of the Company, (ii) in any way bind or
restrict the Manager or any of its Affiliates, or any of its or their officers,
directors or employees from buying, selling or trading any securities or
commodities for their own accounts or for the account of others for

 

15

--------------------------------------------------------------------------------


 

whom the Manager or any of its Affiliates, or any of its or their officers,
directors or employees may be acting, or (iii) prevent the Manager or any of its
Affiliates from receiving fees or other compensation or profits from such
activities described in this Section 3(a) which shall be for the Manager’s
(and/or its Affiliates’) sole benefit. While information and recommendations
supplied to the Company shall, in the Manager’s reasonable and good faith
judgment, be appropriate under the circumstances and in light of the investment
objectives and policies of the Company, they may be different in certain
material respects from the information and recommendations supplied by the
Manager or any Affiliate of the Manager to others (including, for greater
certainty, the Other KKR Funds and their investors, including Other KKR Funds in
which Manager or its Affiliates may have a beneficial interest, as described
more fully in Section 3(b)). The Manager and the Company acknowledge and agree
that, notwithstanding anything to the contrary contained herein, (i) Affiliates
of the Manager sponsor, advise and/or manage one or more Other KKR Funds and may
in the future sponsor, advise and/or manage additional Other KKR Funds, (ii) the
Manager will allocate investment opportunities that overlap with the Investment
Guidelines of the Company and such Other KKR Funds in accordance with the
Allocation Policy and (iii) nothing in this Agreement shall prevent the Company
from investing in, acquiring, selling assets to or merging with any joint
ventures with Other KKR Funds or purchasing assets from, selling assets, merging
with or arranging financing from or providing financing to Other KKR Funds,
provided any such transaction receives the prior approval of the Board and
approval by a majority of the Independent Directors.

 

(b)           In connection with the services of the Manager hereunder, the
Company and the Board acknowledge and/or agree that (i) as part of KKR’s regular
businesses, personnel of the Manager and its Affiliates may from time-to-time
work on other projects and matters (including with respect to one or more Other
KKR Funds), and that conflicts may arise with respect to the allocation of
personnel between the Company and one or more Other KKR Funds and/or the Manager
and such other Affiliates, (ii) there may be circumstances where investments
that are consistent with the Company’s Investment Guidelines may be shared with
or allocated to one or more Other KKR Funds (in lieu of the Company) in
accordance with the Allocation Policy, (iii) Other KKR Funds may invest, from
time-to-time, in investments in which the Company may also invest (including at
a different level of an issuer’s capital structure (e.g., an investment by an
Other KKR Fund in an equity or mezzanine interest with respect to the same
portfolio entity in which the Company owns a debt interest or vice versa) or in
a different tranche of fundraising with respect to an issuer in which the
Company has an interest) and while KKR will seek to resolve any such conflicts
in a fair and equitable manner in accordance with the Allocation Policy and its
prevailing policies and procedures with respect to conflicts resolution among
the Other KKR Funds generally, such transactions shall not be required to be
presented to the Board for approval, and there can be no assurance that any such
conflicts will be resolved in favor of the Company, (iv) the Manager and its
Affiliates may from time-to-time receive fees from portfolio entities or other
issuers for the arranging, underwriting, syndication or refinancing of
investments or other additional fees, including acquisition fees, loan servicing
fees, special servicing fees and administrative fees and fees or advisory or
asset management fees, including with respect to Other KKR Funds and related
portfolio entities, and while such fees may give rise to conflicts of interest
the Company will not receive the benefit of any such fees, and (v) the terms and
conditions of the governing agreements of such Other KKR Funds (including with
respect to the economic, reporting, and other rights afforded to investors in
such Other KKR Funds) are materially different from the terms and conditions
applicable to the Company and its

 

16

--------------------------------------------------------------------------------


 

stockholders, and neither the Company nor any such stockholders (in such
capacity) shall have the right to receive the benefit of any such different
terms applicable to investors in such Other KKR Funds as a result of an
investment in the Company or otherwise.  The Manager shall keep the Board
reasonably informed on a periodic basis in connection with the foregoing,
including with respect to any transactions that present conflicts contemplated
by clause (iii) of this Section 3(b) and shall provide the Board quarterly
updates in respect of such matters.

 

(c)           Where investments that are consistent with the Company’s
Investment Guidelines are shared with one or more Other KKR Funds, the Manager
may, but is not obligated to, aggregate sales and purchase orders of securities
and other investments of the Company with similar orders being made
simultaneously for such Other KKR Funds, if in the Manager’s judgment, such
aggregation is likely to result generally in an overall economic benefit to the
Company.  The determination of such economic benefit to the Company by the
Manager is subjective and represents the Manager’s evaluation that the Company
is benefited by relatively better purchase or sales prices, lower commission
expenses, increased access to investment opportunities, beneficial timing of
transactions or a combination of these and other factors.

 

(d)           Subject to Section 3(b), the Board may periodically review the
Investment Guidelines and the Company’s investment portfolio when and as
determined in its discretion, but will not review each proposed investment;
provided, that the Manager shall not consummate on behalf of the Company any
transaction that involves (i) the sale of any investment to or (ii) the
acquisition of any investment from, KKR, any Other KKR Fund or any of their
Affiliates unless such transaction (A) is on terms no less favorable to the
Company than could have been obtained on an arm’s length basis from an unrelated
third party and (B) has been approved in advance by a majority of the
Independent Directors.  In connection with the foregoing, it is understood
and/or agreed for greater certainty that while conflicts of interests may arise
from time-to-time in connection with the investment activities of the Company,
KKR and the Other KKR Funds (including as more fully described in
Section 3(b) above) and that the Manager will seek to resolve any such conflicts
of interest in a fair and equitable manner in accordance with the Allocation
Policy and its prevailing policies and procedures with respect to conflicts
resolution among Other KKR Funds generally, only those transactions set forth
above shall be required to be presented for approval by the Independent
Directors; provided, that the foregoing shall not limit the ability of the
Manager, in its discretion, to present additional matters involving the Company
to the Independent Directors from time-to-time for review, advice and/or
approval to the extent the Manager reasonably determines that doing so is
appropriate under the circumstances (including, without limitation, as a result
of a determination that such matters give rise to material conflicts of interest
that are appropriate to be reviewed and/or approved by the Independent
Directors); provided, further, that if (x) the majority of the Independent
Directors approve any matter or transaction presented for their approval despite
a conflict of interest after the Manager has disclosed all material facts
relating to such conflict of interest or (y) the Manager acts in a manner, or
pursuant to standards or procedures, approved by a majority of the Independent
Directors with respect to such conflicts of interest that arise or may arise
from time to time, then the Manager shall not have any liability to the Company
or any stockholder by reason of such conflict of interest for actions in respect
of such matter taken in good faith by any of them, including actions in the
pursuit of their own interests.

 

17

--------------------------------------------------------------------------------


 

(e)           In the event of a Termination Without Cause of this Agreement by
the Company pursuant to Section 10(b) hereof, for two (2) years after such
termination of this Agreement, the Company shall not, without the consent of the
Manager, employ or otherwise retain any employee of the Manager or any of its
Affiliates or any person who has been employed by the Manager or any of its
Affiliates at any time within the two (2) year period immediately preceding the
date on which such person commences employment with or is otherwise retained by
the Company. The Company acknowledges and agrees that, in addition to any
damages, the Manager may be entitled to equitable relief for any violation of
this Section 3(e) by the Company, including, without limitation, injunctive
relief.

 

(f)            At the reasonable request of the Board, the Manager shall review
the Allocation Policy with the Board and respond to reasonable questions
regarding the Allocation Policy as it relates to services under the Agreement. 
The Manager shall promptly provide the Board with a description of any material
amendments, updates and revisions to the Allocation Policy.

 

Section 4.              Bank Accounts. At the direction of the Board, the
Manager may establish and maintain, as agent on behalf of the Company, one or
more bank accounts with a “qualified custodian” in the name of the Company or
any Subsidiary in accordance with applicable law, and may cause the Company to
deposit into any such account or accounts, and disburse funds from any such
account or accounts, under such terms and conditions as the Board may approve;
and the Manager shall ensure that such custodian(s) from time to time render
statements, including appropriate accountings of such collections and payments
to the Board and, upon request, to the auditors of the Company or any
Subsidiary.

 

Section 5.              Records; Confidentiality.

 

The Manager shall maintain appropriate books of account, records and files
relating to services performed hereunder, and such books of account, records and
files shall be accessible for inspection by representatives of the Company or
any Subsidiary at any time during normal business hours upon advance written
notice.  The Manager shall have full responsibility for the maintenance, care
and safekeeping of all such books of account, records and files (it being
understood that services may be provided with respect to the Company by service
providers (e.g., administrators, prime brokers and custodians) and so long as
such service providers are monitored by the Manager with due care, the Manager
shall be in compliance with the foregoing).  Until the first (1st) anniversary
of the termination of this Agreement, the Manager shall keep confidential any
and all Confidential Information and shall not use Confidential Information in
contravention of its duties under this Agreement or disclose Confidential
Information, in whole or in part, to any Person other than (i) to officers,
directors, employees, agents, representatives, advisors of the Manager or its
Affiliates who need to know such Confidential Information for the purpose of
rendering services hereunder or in furtherance of KKR’s asset management or
capital markets businesses, (ii) to appraisers, lenders or other financing
sources, co-originators, custodians, administrators, brokers, commercial
counterparties or any similar entity and others in the ordinary course of the
Company’s business ((i) and (ii) collectively, “Manager Permitted Disclosure
Parties”), (iii) in connection with any governmental or regulatory filings of
the Company or its Affiliates (including, any filings made by KKR as a result of
its status as a public company) or disclosure or presentations to investors

 

18

--------------------------------------------------------------------------------


 

of the Company or KKR (subject to compliance with Regulation FD), (iv) to
governmental agencies or officials having jurisdiction over the Company or the
Manager, (v) as requested by law, legal process or regulatory request to which
the Manager or any Person to whom disclosure is permitted hereunder is a party
or subject, (vi) to existing or prospective investors in Other KKR Funds and
their advisors to the extent such persons reasonably request such information,
subject to an undertaking of confidentiality, non-disclosure and non-use, or
(vii) otherwise with the consent of the Company, including pursuant to a
separate agreement entered into between the Manager and/or any Other KKR Funds
and the Company. The Manager agrees to inform each of its Manager Permitted
Disclosure Parties of the non-public nature of the Confidential Information.
Nothing herein shall prevent the Manager from disclosing Confidential
Information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of, or pursuant to any law or regulation to, any
regulatory agency or authority, (iii) to the extent reasonably required in
connection with the exercise of any remedy hereunder, or (iv) to its legal
counsel or independent auditors; provided, however that with respect to clauses
(i) and (ii), it is agreed that, so long as not legally prohibited, the Manager
will (x) consider, and if advisable seek, at the Company’s sole expense, an
appropriate protective order or confidentiality agreement, (y) notify the Board
of such disclosure, and (z) in in the absence of an appropriate protective order
or confidentiality agreement, disclose only that portion of such information
that is responsive to such request or demand.

 

Section 6.              Compensation.

 

(a)           For the services rendered under this Agreement, the Company shall
pay the Management Fee and the Incentive Compensation to the Manager. The
Manager will not receive any compensation for the period prior to the Effective
Date.

 

(b)           The parties acknowledge that the Management Fee is intended in
part to compensate the Manager and its Affiliates for the costs and expenses
(other than reimbursable costs and expenses) they will incur hereunder and
pursuant to any sub-advisory agreement, as well as certain expenses not
otherwise reimbursable under Section 7 below, in order for the Manager to
provide the Company the investment advisory services and certain general
management services rendered under this Agreement. The management fee paid by
the Manager under a sub-advisory agreement (if any) shall not constitute an
expense reimbursable by the Company under this Agreement or otherwise unless
otherwise approved by the Board and by a majority of the Independent Directors.

 

(c)           The Management Fee shall be payable in arrears in cash, in
quarterly installments commencing with the quarter in which the Effective Date
occurs. If applicable, the initial and final installments of the Management Fee
shall be pro-rated based on the number of days during the initial and final
quarter, respectively, that this Agreement is in effect. The Manager shall
calculate each quarterly installment of the Management Fee, and deliver such
calculation to the Company, within thirty (30) days following the last day of
each calendar quarter. The Company shall pay the Manager each installment of the
Management Fee within five (5) Business Days after the date of delivery to the
Company of such computations.

 

(d)           The Incentive Compensation shall be payable in arrears in cash, in
quarterly installments commencing with the quarter in which the Effective Date
occurs. The

 

19

--------------------------------------------------------------------------------


 

Manager shall compute each quarterly installment of the Incentive Compensation
within forty-five (45) days after the end of the calendar quarter with respect
to which such installment is payable. A copy of the computations made by the
Manager to calculate such installment shall thereafter promptly be delivered to
the Board and, upon such delivery, payment of such installment of the Incentive
Compensation shown therein shall be due and payable no later than the date which
is five (5) Business Days after the date of delivery to the Board of such
computations.

 

Section 7.              Expenses of the Company.

 

(a)           Subject to Section 7(b), the Manager shall be responsible for the
expenses related to any and all personnel of the Manager and its Affiliates who
provide services to the Company pursuant to this Agreement or otherwise
(including, without limitation, each of the officers of the Company and any
directors of the Company who are also directors, officers or employees of the
Manager or any of its Affiliates), including, without limitation, normal
overhead expenses relating to the business or operation of the Manager
(including rent, office furniture, fixtures and computer equipment), salaries,
bonus and other wages, payroll taxes and the cost of employee benefit plans of
such personnel, and costs of insurance (other than insurance specifically
required under this Agreement) with respect to such personnel (“Manager
Expenses”).

 

(b)           The Company shall pay all of its costs and expenses and shall
reimburse the Manager or its Affiliates for documented costs and expenses of the
Manager and its Affiliates to the extent incurred on behalf of the Company in
accordance with this Agreement, other than Manager Expenses. Without limiting
the generality of the foregoing, it is specifically agreed that the following
costs and expenses of the Company or any Subsidiary shall be paid by the Company
and shall not be paid by the Manager or Affiliates of the Manager:

 

(i)            fees, costs and expenses in connection with the issuance and
transaction costs incident to the acquisition, negotiation, structuring,
trading, settling, disposition and financing of the investments of the Company
and its Subsidiaries (whether or not consummated), including brokerage
commissions, hedging costs, prime brokerage fees, custodial expenses, clearing
and settlement charges, forfeited deposits, and other investment costs fees and
expenses actually incurred in connection with the pursuit, making, holding,
settling, monitoring or disposing of actual or potential investments;

 

(ii)           fees, costs, and expenses of legal, tax, accounting, custodial,
consulting, auditing (including internal audits), finance, administrative,
investment banking, capital market and other similar services rendered to the
Company (including, where the context requires, through one or more third
parties and/or Affiliates of the Manager);

 

(iii)          reimbursements of costs and expenses (to the extent such costs
and expenses would otherwise be reimbursable if incurred by the Manager or its
Affiliates under this Section 7(b)) of a sub-advisor engaged in accordance with
Section 2(c) hereof;

 

20

--------------------------------------------------------------------------------


 

(iv)          the compensation and expenses of the Company’s directors
(excluding those directors who are officers of the Manager) and the cost of
“errors and omissions” and liability insurance to indemnify the Company’s
directors and officers;

 

(v)           interest and fees and expenses arising out of borrowings made by
the Company, including, but not limited to, costs associated with the
establishment and maintenance of any of the Company’s credit facilities, other
financing arrangements, or other indebtedness of the Company (including
commitment fees, accounting fees, legal fees, closing and other similar costs)
or any of the Company’s securities offerings;

 

(vi)          expenses connected with communications to holders of the Company’s
securities or securities of the Subsidiaries and other bookkeeping and clerical
work necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the SEC, the costs payable by the Company to any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s securities on any exchange, the fees payable by the Company to any
such exchange in connection with its listing, costs of preparing, printing and
mailing the Company’s annual report to the Company’s stockholders and proxy
materials with respect to any meeting of the Company’s stockholders and any
other reports or related statements;

 

(vii)         the Company’s allocable share of costs associated with
technology-related expenses, including without limitation, any computer software
or hardware, electronic equipment or purchased information technology services
from third-party vendors or Affiliates of the Manager that is used for the
Company, technology service providers and related software/hardware utilized in
connection with the Company’s investment and operational activities;

 

(viii)        the Company’s allocable share of expenses incurred by managers,
officers, personnel and agents of the Manager for travel on the Company’s behalf
and other out-of-pocket expenses incurred by them in connection with the
purchase, financing, refinancing, sale or other disposition of an investment or
the establishment and maintenance of any of the Company’s securitizations or any
of the Company’s securities offerings; provided that with respect to the cost of
travel on non-commercial aircraft, such cost shall be calculated at a comparable
business class commercial airline rate;

 

(ix)          the Company’s allocable share of costs and expenses incurred with
respect to market information systems and publications, research publications
and materials, including, without limitation, news research and quotation
equipment and services;

 

(x)           the Company’s allocable share of the compensation including,
without limitation, annual base salary, bonus, any related withholding taxes and
employee benefits, paid to (1) the Manager’s personnel serving as the Company’s
chief financial officer based on the percentage of his or her time spent
managing the Company’s affairs and (2) other corporate finance, tax, accounting,
internal audit, legal risk management, operations, compliance and other
non-investment personnel of the Manager or its

 

21

--------------------------------------------------------------------------------


 

Affiliates who spend all or a portion of their time managing the Company’s
affairs.  The Company’s share of such costs shall be based upon the percentage
of time devoted by such personnel of the Manager or its Affiliates to the
Company’s and its subsidiaries’ affairs;

 

(xi)          the costs and expenses relating to ongoing regulatory compliance
matters and regulatory reporting obligations relating to the Company’s
activities;

 

(xii)         the costs of any litigation involving the Company or its assets
and the amount of any judgments or settlements paid in connection therewith,
directors and officers, liability or other insurance and indemnification or
extraordinary expense or liability relating to the affairs of the Company;

 

(xiii)        all taxes and license fees;

 

(xiv)        all insurance costs incurred in connection with the operation of
the Company’s business including those insurance coverages required pursuant to
Section 2(l) hereof and insurance reimbursements paid to sub-advisors of the
Manager;

 

(xv)         compensation and expenses of the Company’s custodian, transfer
agent or trustee, if any;

 

(xvi)        the Company’s allocable share of costs and expenses incurred in
contracting with third parties, in whole or in part, on the Company’s behalf;

 

(xvii)       all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
investments, including appraisal, reporting, audit and legal fees;

 

(xviii)      expenses relating to any office(s) or office facilities, including,
but not limited to, disaster backup recovery sites and facilities, maintained
for the Company or the investments of the Company and its Subsidiaries separate
from the office or offices of the Manager;

 

(xix)        expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board to or on account of holders of the Company’s securities or of the
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;

 

(xx)         any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company or any Subsidiary, or
against any trustee, director, partner, member or officer of the Company or of
any Subsidiary in his capacity as such for which the Company or any Subsidiary
is required to indemnify such trustee, director, partner, member or officer by
any court or governmental agency; and

 

22

--------------------------------------------------------------------------------


 

(xxi)        all other expenses actually incurred by the Manager (except as
otherwise specifically excluded herein) which are reasonably necessary for the
performance by the Manager of its duties and functions under this Agreement.

 

(c)           The Manager may, at its option, elect not to seek reimbursement
for certain expenses during a given quarterly period, which determination shall
not be deemed to construe a waiver of reimbursement for similar expenses in
future periods.

 

(d)           The Manager shall prepare a written expense statement in
reasonable detail documenting the costs and expenses of the Company incurred
during each calendar quarter to be reimbursed by the Company, and shall use
commercially reasonable efforts to deliver the same to the Company within
forty-five (45) days following the end of the applicable calendar quarter
(subject to reasonable delays resulting from delays in the receipt of
information). The amounts payable for such cost and expense reimbursement shall
be paid by the Company within ten (10) days following delivery of the expense
statement by the Manager; provided, that such payments may be offset by the
Manager against amounts due to the Company from the Manager.  Cost and expense
reimbursement to the Manager shall be subject to adjustment at the end of each
calendar year in connection with the annual audit of the Company.

 

(e)           The provisions of this Section 7 shall survive the expiration or
earlier termination of this Agreement to the extent such expenses have
previously been incurred or are incurred in connection with such expiration or
termination.

 

Section 8.              Limits of the Manager’s Responsibility; Indemnification

 

(a)           The Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder in good faith and shall not be
responsible for any action of the Board in following or declining to follow any
advice or recommendations of the Manager, including as set forth in the
Investment Guidelines. To the fullest extent permitted by law, the Manager and
its Affiliates, including but not limited to their respective directors,
officers, employees, managers, trustees, control persons, partners,
stockholders, and equityholders, will not be liable to the Company, any
Subsidiary, the Board, the Company’s stockholders or any Subsidiary’s
stockholders or partners for any acts or omissions by the Manager or its
Affiliates performed in accordance with and pursuant to this Agreement, whether
by or through attempted piercing of the corporate veil, by or through a claim,
by the enforcement of any judgment or assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, or
otherwise, except by reason of acts or omission constituting bad faith, fraud,
willful misconduct, gross negligence or reckless disregard of their respective
duties under this Agreement.  The Company shall, to the full extent lawful,
reimburse, indemnify and hold harmless the Manager, its Affiliates, and the
directors, officers, employees and stockholders of the Manager and its
Affiliates including but not limited to their respective directors, officers,
employees, managers, trustees, control persons, partners, stockholders and
equityholders (each, a “Manager Indemnified Party”), of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees) (collectively “Losses”)
in respect of or arising from any acts or omissions of such Manager Indemnified
Party performed in good faith under this Agreement and not constituting bad
faith, fraud. willful misconduct, gross negligence or reckless disregard of

 

23

--------------------------------------------------------------------------------


 

duties of such Manager Indemnified Party under this Agreement. In addition, the
Manager will not be liable for trade errors that may result from ordinary
negligence, including, without limitation, errors in the investment decision
making process and/or in the trade process.

 

(b)           The Manager shall, to the full extent lawful, reimburse, indemnify
and hold harmless the Company, its Subsidiaries and the directors, officers,
employees and stockholders of the Company and its Subsidiaries and each Person,
if any, controlling the Company (each, a “Company Indemnified Party”; a Manager
Indemnified Party and a Company Indemnified Party are each sometimes hereinafter
referred to as an “Indemnified Party”) of and from any and all Losses in respect
of or arising from (i) any acts or omissions of the Manager constituting bad
faith, fraud, willful misconduct, gross negligence or reckless disregard of
duties of the Manager under this Agreement or (ii) any claims by the Manager’s
or its Affiliate’s employees relating to the terms and conditions of their
employment by the Manager or its Affiliate.

 

(c)           In case any such claim, suit, action, investigation or proceeding
(a “Claim”) is brought against any Indemnified Party in respect of which
indemnification may be sought by such Indemnified Party pursuant hereto, the
Indemnified Party shall give prompt written notice thereof to the indemnifying
party, which notice shall include all documents and information in the
possession of or under the control of such Indemnified Party reasonably
necessary for the evaluation and/or defense of such Claim and shall specifically
state that indemnification for such Claim is being sought under this Section;
provided, however, that the failure of the Indemnified Party to so notify the
indemnifying party shall not limit or affect such Indemnified Party’s rights
other than pursuant to this Section unless the failure to provide such notice
results in material prejudice to the indemnifying party. Upon receipt of such
notice of Claim (together with such documents and information from such
Indemnified Party), the indemnifying party shall, at its sole cost and expense,
in good faith control and defend any such Claim (including any settlement
thereof) with counsel reasonably satisfactory to such Indemnified Party, which
counsel may, without limiting the rights of such Indemnified Party pursuant to
the next succeeding sentence of this Section, also represent the indemnifying
party in such Claim. In the alternative, such Indemnified Party may elect to
conduct the defense of the Claim, if (i) such Indemnified Party reasonably
determines that the conduct of its defense by the indemnifying party could be
materially prejudicial to its interests, (ii) the indemnifying party refuses to
assume such defense (or fails to give written notice to the Indemnified Party
within ten (10) days of receipt of a notice of Claim that the indemnifying party
assumes such defense), or (iii) the indemnifying party shall have failed, in
such Indemnified Party’s reasonable judgment, to defend the Claim in good
faith.  The indemnifying party may settle any Claim against such Indemnified
Party, provided (i) such settlement is without any Losses (including equitable
relief) whatsoever to such Indemnified Party, (ii) the settlement does not
include or require any admission of liability or culpability by such Indemnified
Party and (iii) the indemnifying party obtains an effective written release of
liability for such Indemnified Party from the party to the Claim with whom such
settlement is being made, which release must be reasonably acceptable to such
Indemnified Party, and a dismissal with prejudice with respect to all claims
made by the party against such Indemnified Party in connection with such Claim.
Subject to the immediately prior sentence, the applicable Indemnified Party
shall reasonably cooperate with the indemnifying party, at the indemnifying
party’s sole cost and expense, in connection with the defense or settlement of
any Claim in accordance with the terms hereof. If such Indemnified

 

24

--------------------------------------------------------------------------------


 

Party is entitled pursuant to this Section 8 to elect to defend such Claim by
counsel of its own choosing and so elects, then the indemnifying party shall be
responsible for any good faith settlement of such Claim entered into by such
Indemnified Party. Except as provided in the immediately preceding sentence, no
Indemnified Party may pay or settle any Claim and seek reimbursement therefor
under this Section.

 

(d)           Any Indemnified Party entitled to indemnification hereunder shall
first seek recovery from any other indemnity then available with respect to
portfolio entities and/or any applicable insurance policies by which such
Indemnified Party is indemnified or covered prior to seeking recovery hereunder
and shall obtain the written consent of the Company or Manager (as applicable)
prior to entering into any compromise or settlement which would result in an
obligation of the Company or Manager (as applicable) to indemnify such
Indemnified Party. If such Indemnified Party shall actually recover any amounts
under any applicable insurance policies or other indemnity then available, it
shall offset the net proceeds so received against any amounts owed by the
Company or Manager (as applicable) by reason of the indemnity provided hereunder
or, if all such amounts shall have been paid by the Company or Manager (as
applicable) in full prior to the actual receipt of such net insurance proceeds,
it shall pay over such proceeds (up to the amount of indemnification paid by the
Company or Manager (as applicable) to such Indemnified Party) to the Company or
Manager (as applicable). If the amounts in respect of which indemnification is
sought arise out of the conduct of the business and affairs of the Company or
Manager and also of any other Person or entity for which the Indemnified Party
hereunder was then acting in a similar capacity, the amount of the
indemnification to be provided by the Company or Manager (as applicable) may be
limited to the Company’s or Manager’s (as applicable) allocable share thereof if
so determined by the Company or Manager (as applicable) in good faith. 
Notwithstanding anything to the contrary in this Section 8 and for greater
certainty it is understood and/or agreed that, to the extent that an Indemnified
Party is also entitled to be indemnified by one or more portfolio entities, it
is intended that (i) such portfolio entities shall be the indemnitors of first
resort, (ii) the Company’s or Manager’s (as applicable) obligation, if any, to
indemnify any Indemnified Party shall be reduced by any amount that such
Indemnified Party shall collect as indemnification from such entity and from any
then available insurance policies, which the Indemnified Party shall have an
obligation to seek payment from prior to seeking payment from the Company or
Manager in respect of such Claims, and (iii) if the Company or Manager pays or
causes to be paid  any amounts that should have been paid by such portfolio
entity or under such insurance policies, then (x) the Company or Manager (as
applicable) shall be fully subrogated to all rights of the relevant Indemnified
Party with respect to such payment, and (y) each relevant Indemnified Party
shall assign to the Company or Manager (as applicable) all of the Indemnified
Party’s rights to indemnification from or with respect to such entity’s
indemnification.

 

(e)           The provisions of this Section 8 shall survive the expiration or
earlier termination of this Agreement.

 

25

--------------------------------------------------------------------------------


 

Section 9.              No Joint Venture. The Company and the Manager are not
partners or joint venturers with each other and nothing herein shall be
construed to make them such partners or joint venturers or impose any liability
as such on either of them.

 

Section 10.            Term; Renewal; Termination Without Cause.

 

(a)           This Agreement became effective on the Effective Date and shall
continue in operation, unless terminated in accordance with the terms hereof,
until the third anniversary of the Effective Date (the “Initial Term”). After
the Initial Term, this Agreement shall be deemed renewed automatically each year
for an additional one-year period (an “Automatic Renewal Term”) unless the
Company or the Manager elects not to renew this Agreement in accordance with
Section 10(b) or Section 10(d), respectively.

 

(b)           Notwithstanding any other provision of this Agreement to the
contrary, upon the expiration of the Initial Term or any Automatic Renewal Term
and upon one hundred eighty (180) days’ prior written notice to the Manager (the
“Termination Notice”), the Company may, without cause, in connection with the
expiration of the Initial Term or the then current Automatic Renewal Term,
decline to renew this Agreement (any such nonrenewal, a “Termination Without
Cause”) upon the affirmative vote of at least two-thirds (2/3) of the
Independent Directors that (1) there has been unsatisfactory performance by the
Manager that is materially detrimental to the Company and its Subsidiaries taken
as a whole or (2) the Management Fee and Incentive Compensation payable to the
Manager are not fair, subject to Section 10(c) below. In the event of a
Termination Without Cause, the Company shall pay the Manager the Termination Fee
before or on the last day of the Initial Term or such Automatic Renewal Term, as
the case may be (the “Effective Termination Date”). The Company may terminate
this Agreement for cause pursuant to Section 12 hereof even after a Termination
Notice and, in such case, no Termination Fee shall be payable.

 

(c)           Notwithstanding the provisions of subsection (b) above, if the
reason for nonrenewal specified in the Company’s Termination Notice is that at
least two-thirds (2/3) of the Independent Directors have determined that the
Management Fee or the Incentive Compensation payable to the Manager is unfair,
the Company shall not have the foregoing nonrenewal right in the event the
Manager agrees that it will continue to perform its duties hereunder during the
Automatic Renewal Term that would commence upon the expiration of the Initial
Term or then current Automatic Renewal Term at a fee that at least two-thirds
(2/3) of Independent Directors determine to be fair; provided, however, the
Manager shall have the right to renegotiate the Management Fee and/or the
Incentive Compensation, by delivering to the Company, not less than 120 days
prior to the pending Effective Termination Date, written notice (a “Notice of
Proposal to Negotiate”) of its intention to renegotiate the Management Fee
and/or the Incentive Compensation. Thereupon, the Company and the Manager shall
endeavor to negotiate the Management Fee and/or the Incentive Compensation in
good faith. Provided that the Company and the Manager agree to a revised
Management Fee, Incentive Compensation or other compensation structure within
sixty (60) days following the Company’s receipt of the Notice of Proposal to
Negotiate, the Termination Notice from the Company shall be deemed of no force
and effect, and this Agreement shall continue in full force and effect on the
terms stated herein, except that the Management Fee, the Incentive Compensation
or other compensation structure shall be the revised Management Fee, Incentive
Compensation or other compensation structure

 

26

--------------------------------------------------------------------------------


 

as then agreed upon by the Company and the Manager. The Company and the Manager
agree to execute and deliver an amendment to this Agreement setting forth such
revised Management Fee, Incentive Compensation, or other compensation structure
promptly upon reaching an agreement regarding same. In the event that the
Company and the Manager are unable to agree to a revised Management
Fee, Incentive Compensation, or other compensation structure during such sixty
(60) day period, this Agreement shall terminate on the Effective Termination
Date and the Company shall be obligated to pay the Manager the Termination Fee
upon the Effective Termination Date.

 

(d)                                 No later than one hundred eighty (180) days
prior to the expiration of the Initial Term or the then current Automatic
Renewal Term, the Manager may deliver written notice to the Company informing it
of the Manager’s intention to decline to renew this Agreement, whereupon this
Agreement shall not be renewed and extended and this Agreement shall terminate
effective on the anniversary date of this Agreement next following the delivery
of such notice. The Company is not required to pay to the Manager the
Termination Fee if the Manager terminates this Agreement pursuant to this
Section 10(d).

 

(e)                                  Except as set forth in this Section 10, a
nonrenewal of this Agreement pursuant to this Section 10 shall be without any
further liability or obligation of either party to the other, except as provided
in Section 3(b), Section 5, Section 7, Section 8 and Section 14 of this
Agreement.

 

(f)                                   The Manager shall cooperate, at the
Company’s expense, with the Company in executing an orderly transition of the
management of the Company’s consolidated assets to a new manager.

 

Section 11.                                   Assignments.

 

(a)                                 Assignments by the Manager. This Agreement
shall terminate automatically without payment of the Termination Fee in the
event of its assignment, in whole or in part, by the Manager, unless such
assignment is consented to in writing by the Company and with the consent of a
majority of the Independent Directors. Any such permitted assignment shall bind
the assignee under this Agreement in the same manner as the Manager is bound,
and the Manager shall be liable to the Company for all acts or omissions of the
assignee under any such assignment. In addition, the assignee shall execute and
deliver to the Company a counterpart of this Agreement naming such assignee as
the Manager. Notwithstanding the foregoing, the Manager may, at any time without
the approval of the Company and without the approval of the Company’s
Independent Directors, (i) assign this Agreement to one or more Affiliates of
the Manager and (ii) delegate to one or more of its Affiliates, including
sub-advisors where applicable, the performance of any of its responsibilities
hereunder so long as it remains liable for any such Affiliate’s performance, in
each case so long as such assignment or delegation does not require the
Company’s approval under the Investment Company Act or the Company’s consent
under the Investment Advisers Act (but if such approval or consent is required,
the Company shall not unreasonably withhold, condition or delay its consent).
Nothing contained in this Agreement shall preclude any pledge, hypothecation or
other transfer of any amounts payable to the Manager under this Agreement.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Assignments by the Company. This Agreement
shall not be assigned by the Company without the prior written consent of the
Manager, except in the case of assignment by the Company to another REIT or
other organization which is a successor (by merger, consolidation, purchase of
assets, or other transaction) to the Company, in which case such successor
organization shall be bound under this Agreement and by the terms of such
assignment in the same manner as the Company is bound under this Agreement.

 

Section 12.                                   Termination for Cause.

 

(a)                                 The Company may terminate this Agreement
effective upon thirty (30) days’ prior written notice of termination from the
Company to the Manager, without payment of any Termination Fee, upon the
occurrence of a Cause Event.

 

(b)                                 The Manager may terminate this Agreement
effective upon sixty (60) days’ prior written notice of termination to the
Company in the event that the Company shall default in the performance or
observance of any material term, condition or covenant contained in this
Agreement and such default shall continue for a period of thirty (30) days after
written notice thereof specifying such default and requesting that the same be
remedied in such 30-day period. The Company is required to pay to the Manager
the Termination Fee if the termination of this Agreement is made pursuant to
this Section 12(b).

 

(c)                                  The Manager may terminate this Agreement if
the Company becomes required to register as an investment company under the
Investment Company Act, with such termination deemed to occur immediately before
such event, in which case the Company shall not be required to pay the
Termination Fee.

 

Section 13.                                   Action Upon Termination. From and
after the effective date of termination of this Agreement pursuant to Sections
10, 11, or 12 of this Agreement, the Manager shall not be entitled to
compensation for further services hereunder, but shall be paid all compensation
accruing to the date of termination and, if terminated pursuant to
Section 12(b) hereof or not renewed pursuant to Section 10(b) hereof (subject to
Section 10(c) hereof), the Termination Fee. Upon any such termination, the
Manager shall forthwith:

 

(a)                                 after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled, pay over to the
Company or a Subsidiary all money collected and held for the account of the
Company or a Subsidiary pursuant to this Agreement;

 

(b)                                 deliver to the Board a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Board with respect to the Company and any
Subsidiaries; and

 

(c)                                  deliver to the Board all property and
documents of the Company and any Subsidiaries then in the custody of the
Manager, provided that the Manager shall be permitted to retain copies of such
documents for its records, and if so retained, the Manager shall continue to be
bound by the confidentiality obligations and other obligations set forth in
Section 5 hereof with respect to the retained documents.

 

28

--------------------------------------------------------------------------------


 

Section 14.                                   Release of Money or Other Property
Upon Written Request.

 

The Manager agrees that any money or other property of the Company (which such
term, for the purposes of this Section, shall be deemed to include any and all
of its Subsidiaries, if any) shall be held in the name of the Company or any
Subsidiary, and in the case of securities and funds of the Company, shall be
maintained by a qualified custodian in the name of the Company or any Subsidiary
in accordance with applicable law. The Manager shall not be liable to the
Company, the Board, or the Company’s stockholders or partners for any acts or
omissions by the Company in connection with the money or other property held by
such custodian(s) in accordance with this Section. The Company shall indemnify
the Manager, its directors, officers, stockholders, employees and agents against
any and all Losses which arise in connection with the Manager’s proper release
or direction of such money or other property to the Company’s custodian(s) in
accordance with the terms of this Section 14. Indemnification pursuant to this
provision shall be in addition to any right of the Manager to indemnification
under Section 8 of this Agreement.

 

Section 15.                                   Representations and Warranties.

 

(a)                                 The Company hereby represents and warrants
to the Manager as follows:

 

(i)                                     The Company is duly organized, validly
existing and in good standing under the laws of the State of Maryland, has the
corporate power and authority and the legal right to own and operate its assets,
to lease any property it may operate as lessee and to conduct the business in
which it is now engaged and is duly qualified as a foreign corporation and in
good standing under the laws of each jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
for failures to be so qualified, authorized or licensed that could not in the
aggregate have a material adverse effect on the business operations, assets or
financial condition of the Company and its Subsidiaries, if any, taken as a
whole.

 

(ii)                                  The Company has the corporate power and
authority and the legal right to make, deliver and perform this Agreement and
all obligations required hereunder and has taken all necessary corporate action
to authorize this Agreement on the terms and conditions hereof and the
execution, delivery and performance of this Agreement and all obligations
required hereunder. No consent of any other Person that has not already been
obtained, including stockholders and creditors of the Company, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Company in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required hereunder. This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized officer
of the Company, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
legally valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.

 

29

--------------------------------------------------------------------------------


 

(iii)                               The execution, delivery and performance of
this Agreement and the documents or instruments required hereunder will not
violate any provision of any existing law or regulation binding on the Company,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Company, or the Governing Agreements of, or any
securities issued by the Company or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Company is a party or
by which the Company or any of its assets may be bound, the violation of which
would have a material adverse effect on the business operations, assets or
financial condition of the Company and its Subsidiaries, if any, taken as a
whole, and will not result in, or require, the creation or imposition of any
lien or any of its property, assets or revenues pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

(b)                                 The Manager hereby represents and warrants
to the Company as follows:

 

(i)                                     The Manager is duly organized, validly
existing and in good standing under the laws of the State of Delaware, has the
limited liability company power and authority and the legal right to conduct the
business in which it is now engaged and is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Manager.

 

(ii)                                  The Manager has the limited liability
company power and authority and the legal right to make, deliver and perform
this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder.  No consent of any other Person,
including members and creditors of the Manager, and no license, permit, approval
or authorization of, exemption by, notice or report to, or registration, filing
or declaration with, any governmental authority is required by the Manager in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required hereunder. This
Agreement has been, and each instrument or document required hereunder will be,
executed and delivered by a duly authorized officer of the Manager, and this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the legally valid and binding
obligation of the Manager enforceable against the Manager in accordance with its
terms.

 

(iii)                               The execution, delivery and performance of
this Agreement and the documents or instruments required hereunder will not
violate any provision of any existing law or regulation binding on the Manager,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Manager, or the Governing Agreements of, or any
securities issued by the Manager or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Manager is a party or
by which the Manager or any of its assets may be bound, the

 

30

--------------------------------------------------------------------------------


 

violation of which would have a material adverse effect on the business
operations, assets or financial condition of the Manager, and will not result
in, or require, the creation or imposition of any lien or any of its property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking.

 

Section 16.                                   Miscellaneous.

 

(a)                                 Notices. Any notices that may or are
required to be given hereunder by any party to another shall be deemed to have
been duly given if (i) personally delivered or delivered by facsimile, when
received, (ii) sent by U.S. Express Mail or recognized overnight courier, on the
second following Business Day (or third following Business Day if mailed outside
the United States), (iii) delivered by electronic mail, when received or
(iv) posted on a password protected website maintained by the Manager and for
which the Company has received access instructions by electronic mail, when
posted:

 

The
Company:                                                                                                            
KKR Real Estate Finance Trust Inc.
                                                                                                                                                                                               
c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, NY 10019
Attention:  General Counsel
Fax: (###) ###-####

Email: ##############@kkr.com

 

with a copy
to:                                                                                                              
Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Joseph H. Kaufman Esq.

Fax: (###) ###-####

Email: ########@stblaw.com

 

The
Manager:                                                                                                                  
KKR Real Estate Finance Manager LLC

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, NY 10019
Attention:  General Counsel
Fax: (###) ###-####

Email: ##############@kkr.com

 

with a copy
to:                                                                                                              
Simpson Thacher & Bartlett LLP
425 Lexington Avenue

New York, New York 10017

Attention: Scott M. Kobak, Esq.

Fax: (###) ###-####

 

31

--------------------------------------------------------------------------------


 

Email: ######@stblaw.com

 

(b)                                 Binding Nature of Agreement; Successors and
Assigns; No Third Party Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns as provided herein.  Except
for Section 3 and Section 8, none of the provisions of this Agreement are
intended to be, nor shall they be construed to be, for the benefit of any third
party.

 

(c)                                  Integration. This Agreement contains the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

(d)                                 Amendments. Neither this Agreement, nor any
terms hereof, may be amended, supplemented or modified except in an instrument
in writing executed by the parties hereto.

 

(e)                                  GOVERNING LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY
ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.

 

(f)                                   WAIVER OF JURY TRIAL. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE,
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

 

(g)                                  Survival of Representations and Warranties.
All representations and warranties made hereunder, and in any document,
certificate or statement delivered pursuant hereto or in connection herewith,
shall survive the execution and delivery of this Agreement.

 

(h)                                 No Waiver; Cumulative Remedies. No failure
to exercise and no delay in exercising, on the part of a party hereto, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power

 

32

--------------------------------------------------------------------------------


 

or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

(i)                                     Costs and Expenses. Each party hereto
shall bear its own costs and expenses (including the fees and disbursements of
counsel and accountants) incurred in connection with the negotiations and
preparation of and the closing under this Agreement, and all matters incident
thereto.

 

(j)                                    Section Headings. The section and
subsection headings in this Agreement are for convenience in reference only and
shall not be deemed to alter or affect the interpretation of any provisions
hereof.

 

(k)                                 Counterparts. This Agreement may be executed
by the parties to this Agreement on any number of separate counterparts
(including by facsimile), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

(l)                                     Severability. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Third Amended
and Restated Management Agreement as of the date first written above.

 

 

KKR Real Estate Finance Trust Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ William Miller

 

 

Name:

William Miller

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

KKR Real Estate Finance Manager LLC

 

 

 

 

 

By:

/s/ William Miller

 

 

Name:

William Miller

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Third Amended and Restated Management Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Investment Guidelines

 

1.                                      No investment shall be made that would
cause the Company to fail to qualify as a REIT under the Code.

 

2.                                      No investment shall be made that would
cause the Company or any of its Subsidiaries to be regulated as an investment
company under the Investment Company Act.

 

3.                                      The Manager shall seek to invest the
capital of the Company in a broad range of investments in or relating to
commercial real estate debt, which may include (i) senior or subordinate loans
secured by real estate, (ii) mezzanine loans issued in connection with
commercial real estate financing transactions, (iii) tranches in portfolios of
loans or individual loans that have been securitized, which may be rated or
unrated tranches issued in connection with commercial real estate financing
transactions, (iv) senior or subordinate participation interests in loans
(including separate notes under a loan), or portfolios of loans, secured
directly or indirectly by real estate, (v) preferred equity interests in direct
or indirect real estate assets and (vi) other similar interests, securities or
joint ventures in connection with any such asset types.

 

4.                                      Investment opportunities sourced by the
Manager may be allocated to one or more Other KKR Funds advised by the Manager
or its Affiliates in addition to the Company, in accordance with the Allocation
Policy then in effect, as applied by Manager in a fair and equitable manner.

 

5.                                      Prior to the deployment of capital into
investments, the Manager may cause the capital of the Company to be invested in
any short-term investments in money market funds, bank accounts, overnight
repurchase agreements with primary federal reserve bank dealers collateralized
by direct U.S. government obligations and other instruments or investments
reasonably determined by the Manager to be of high quality.

 

6.                                      Not more than 25% of Equity will be
invested in any individual investment without the approval of a majority of the
Board or a duly constituted committee of the Board (it being understood,
however, that for purposes of the foregoing concentration limit, in the case of
any investment that is comprised (whether through a structured investment
vehicle or other arrangement) of securities, instruments or assets of multiple
portfolio issuers, such investment for purposes of the foregoing limitation
shall be deemed to be multiple investments in such underlying securities,
instruments and assets and not such particular vehicle, product or other
arrangement in which they are aggregated).

 

7.                                      Any investment with a total cost of more
than $400.0 million shall require the approval of the Board or a duly
constituted committee of the Board (with total cost being equal to the sum of
(x) the aggregate equity committed by the Company in such investment together
with any upfront fees received by the Company in connection with such investment
plus (y) without duplication, the aggregate outstanding indebtedness with
respect to such investment that the Company and/or vehicles that the Company
controls incur, syndicate and/or co-originate).

 

These Investment Guidelines may be amended, restated, modified, supplemented or
waived by the Board (which must include a majority of the Independent Directors)
without the approval of the Company’s stockholders.

 

--------------------------------------------------------------------------------